



COURT OF APPEAL FOR ONTARIO

CITATION: Greenberg v. Nowack, 2017 ONCA 54

DATE: 20170120

DOCKET: C61756

Strathy C.J.O., LaForme and van Rensburg JJ.A.

BETWEEN

H. Joseph Greenberg and Pepi Greenberg

Plaintiffs/Appellants

and

Steven J. Nowack

Defendant/Respondent

Martin Greenglass, for the appellants

Steven J. Nowack, acting in person

Heard: October 14, 2016

On appeal from the order of Justice Paul M. Perell of the
    Superior Court of Justice, dated February 1, 2016, with reasons reported at
    2016 ONSC 808.

COSTS ENDORSEMENT

[1]

On December 16, 2016, this court allowed the
    appeal, with costs of the motion in the court below and of the appeal to the
    successful appellants on a partial indemnity basis. The court invited written
    submissions if the parties were unable to agree on costs. Costs submissions
    were received from the appellants, but not from the respondent, within the
    deadline imposed. We have fixed the appellants costs of the appeal and the
    motion in the sum of $20,000.00, inclusive of disbursements and HST.

G.R. Strathy C.J.O.

H.S.
    LaForme J.A.

K. van Rensburg J.A.


